Citation Nr: 1118851	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for lumbosacral strain (a back disability).

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 23, 2009, at a formal hearing before a Decision Review Officer and prior to the promulgation of a decision in the appeal, the Veteran effectively withdrew his current claim on appeal for the denial of a higher evaluation for a right knee disability.

2.  In an unappealed decision, dated March 1995, the RO denied entitlement to service connection for a back disability; the Veteran did not initiate an appeal of this decision and it became final.

3.  The Veteran submitted a claim to reopen his previously denied claim for service connection for a back disability in November 2005.

4.  Evidence pertaining to the Veteran's back disability received since the March 1995 unappealed rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal on the issue of entitlement to an evaluation in excess of 10 percent disabling for a right knee disability, the Board does not have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The March 1995 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the March 1995 rating decision is new and material, and the Veteran's claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran effectively indicated his desire to withdraw his appeal seeking an evaluation in excess of 10 percent disabling for a right knee disability at his formal hearing before a Decision Review Officer in April 2009.  The transcript of the formal hearing is associated with the claims file and indicated that the Veteran, his representative, and the Decision Review Officer discussed the matters on appeal before beginning the hearing on the record and that "the only issue on appeal is service connection for the low back, or lumbar spine disability."  See Formal RO Hearing Transcript at 2.  This transcribed statement constitutes an effective withdrawal of the substantive appeal with regard to the issue of entitlement to an evaluation in excess of 10 percent disabling for a right knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the claim, and it must therefore be dismissed, without prejudice. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

New and Material

In March 1995, the RO denied service connection for a back disability.  The Veteran did not initiate an appeal of this decision.  Therefore, the decision is final.  38 U.S.C.A. § 7104 (West 2002). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

At this juncture, the Board notes that the Veteran's claims files have been rebuilt.  As such, the RO made a determination, in August and October 2006 memoradas, that the Veteran's service treatment records were unavailable.  In addition, the entire March 1995 final disallowance is not of record (the claims file contains only the first page of the March 1995 rating decision).

As such, the Board has decided the issue before it with due consideration to the heightened duties that are present when there are missing records, including those duties as they relate to the benefit-of-the-doubt rule, providing reasons and bases for its decision, and the duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Nonetheless, the RO appropriately provided the Veteran with a notice letter indicating the underlying basis for their March 1995 denial.  The RO informed the Veteran that his claim for service connection for a back disability was denied because the condition was not found to be related to his military service.  Based on this denial, in order to reopen his claim for service connection for a back disability, the record must show the receipt, since the March 1995 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disability is related to active service.

Notwithstanding the RO's decision to deny the reopening of these claims, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

Since the last final disallowance, the Veteran provided testimony before a Decision Review Officer in an April 2009 hearing.  During this hearing, the Veteran testified that he injured his back from an accident which occurred while he was on active duty in 1994.  See Formal RO Hearing Transcript at 2.  The Veteran further explained that he was immediately brought down to sick bay and was treated for his back injury.  The next day, upon returning to port, he was treated at Balboa Naval Hospital.  Id. at 3.

In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

This evidence is clearly not redundant or cumulative, relates to an unestablished fact necessary to substantiate the claim (specifically, establishing an in-service injury and an indication of an association between service and his current disablity), and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that the Veteran's claim for service connection for a back disability is reopened and to this extent, only, the claim is granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting the Veteran's application to reopen the claim for service connection for a back disability.  To this extent, no further duty to notify or assist the Veteran is required.
ORDER

The claim seeking entitlement to an evaluation in excess of 10 percent disabling for a right knee disability is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability; to this extent only, the appeal is granted.


REMAND

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the Veteran testified that he had an accident resulting in an injury to his back while in active service in 1994.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service or reporting to sick call).

A VA outpatient treatment report from December 2008 revealed that the Veteran had degenerative narrowing of the disc space of L4-5 and was assessed with degenerative disc disease of the L4-5 level.  Thus, the Veteran has a current back disability as evidenced by this post-service, VA treatment report.

Based on the very low threshold in McLendon and recent cases from the Court, as well as the evidence of a current disability and an in-service injury, the Board finds an indication that the Veteran's back disability is related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his back.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The nature and extent of any disability found should be evaluated.  If no disability of the back is found, the examiner should so state.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability (if any) was caused or aggravated by the Veteran's military service from May 1991 to January 1995.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, the injury he sustained to his back in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

2. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


